         Case 2:20-cv-05375-GAM Document 30 Filed 06/15/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BARRY K. GRAHAM, ET AL.        :
                               :
     v.                        :                      CIVIL ACTION NO. 20-5375
                               :
UNIVERSAL HEALTH SERVICE, INC. :


                                             ORDER

       This 15th day of June 2021, deeming Defendant’s correspondence to the court (ECF 26)

as a Motion to Strike Plaintiffs’ Notice of Voluntary Dismissal, (ECF 25), for the reasons that

follow, the Motion is DENIED.

       Although the Court permitted discovery on the threshold issue of standing, its order did

not address the ultimate merits of the case, and the parties were not given adequate notice that

the motion was converted to one for summary judgment. See Finkelman v. National Football

League, 810 F.3d 187, 202 n.97 (3d Cir. 2016) (citing In re Rockefeller Ctr. Props., Inc. Sec.

Litig., 184 F.3d 280, 288 (3d Cir. 1999)). Defendant’s motion has not been converted, as the

sixty-day period set for discovery has not expired and the parties have not received a “reasonable

opportunity” to present evidence. Id.

       Defendant raises compelling arguments, but they are foreclosed by the Third Circuit’s

unequivocal language in the matter of In re Bath and Kitchen Fixtures Antitrust Litigation, 535

F.3d 161, 166 (3d Cir. 2008). The Court of Appeals both adopted a literal approach to Rule 41

and criticized the Second Circuit for purporting to find exceptions to the rule. Id. n.10 (declining

to endorse Harvey Aluminum, Inc. v. Am. Cyanamid Co., 203 F.2d 105 (2d Cir. 1953)). Because
         Case 2:20-cv-05375-GAM Document 30 Filed 06/15/21 Page 2 of 2




Defendant has not served an answer or a summary judgment motion, under binding Third Circuit

authority, Plaintiffs may voluntarily dismiss this action without prejudice. See In re Bath, 5355

F.3d at 165.


                                                       /s/ Gerald Austin McHugh
                                                     United States District Judge
